Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Fang Liu on 1/12/2021.

The application has been amended as follows: 

In the claims:
Claims 3-5 (cancelled). 
Claim 7 (cancelled).

Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6 is directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fail to disclose or suggest a break filter, comprising: a silicon carbide porous body comprising: a skeletal structure formed by a plurality of silicon carbide particles bonded to each other; a plurality of pores formed by the skeletal structure; and neck parts formed by surface-contacting of adjacent silicon carbide particles, wherein an average pore size is larger than 3 µm and equal to or smaller than 9 µm and a porosity of the silicon carbide porous body ranges from 35% to 55%, wherein the break filter is placed at a gas inlet of a semiconductor processing apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US 2015/0259254; US 4,514,346; US 4,777,152; US 2014/0311111; US 2008/0317999; US 4,233,187; US 8,114,184; and US 7,427,309. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774